Citation Nr: 1012577	
Decision Date: 04/02/10    Archive Date: 04/14/10

DOCKET NO.  05-02 713	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel







INTRODUCTION

The Veteran had active military service from April 1962 to 
July 1966.

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama. 

In a September 2008 decision, the Board reopened the 
Veteran's previously denied claim for service connection for 
a low back disorder and then remanded the reopened claim to 
the RO for further evidentiary development.	


FINDINGS OF FACT

1.  In a September 2001 rating decision, the RO granted 
service connection for status post fracture of the left 
great toe.

2.  The objective and probative medical evidence of record 
preponderates against a finding that the Veteran has a low 
back disorder, currently diagnosed as lumbar radiculopathy 
with failed back surgery syndrome, status post laminectomy, 
and degenerative disc disease, related to his active 
military service, including as due to his service-connected 
left great toe disability.


CONCLUSION OF LAW

A low back disorder, including as due to service-connected 
left great toe disability, was not incurred or aggravated 
during the Veteran's active military service.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	Duty to Notify and Assist

With respect to the claimant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2009). 

Prior to the initial adjudication of the claimant's claim, a 
VCAA letter was sent in April 2003 that fully satisfies the 
duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  In particular, the VCAA notification:  (1) informed 
the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
informed the claimant about the information and evidence 
that VA will seek to provide; and (3) informed the claimant 
about the information and evidence that the claimant is 
expected to provide.  Additional letters were sent to the 
Veteran in June 2007 and October 2008.  The claim was 
readjudicated in a January 2010 supplemental statement of 
the case.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant notification 
followed by readjudication of the claim, such as an SOC or 
SSOC, is sufficient to cure a timing defect).

As noted above, in September 2008, the Board remanded the 
Veteran's case to the RO for further development that 
included obtaining records considered by the Social Security 
Administration (SSA) in conjunction with his claim for SSA 
benefits, and scheduling him for a VA examination.  There 
has been substantial compliance with this remand, as the SSA 
records were obtained, and the Veteran was scheduled for a 
VA examination of his low back in November 2009.  His recent 
VA and private treatment records, dated through July 2008, 
were also obtained.

VA also fulfilled its duty to obtain all relevant evidence 
with respect to the issue on appeal.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The claimant's service treatment 
records, VA medical treatment records, and identified 
private medical records have been obtained, to the extent 
available.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There 
is no indication in the record that any additional evidence, 
relevant to the issue decided herein, is available and not 
part of the claims file.  The claimant was also afforded VA 
examinations in March 2003, May 2007, and November 2009 to 
determine the etiology of his claimed low back disorder.  
38 C.F.R. § 3.159(c)(4).  The examiners reviewed the 
Veteran's medical records and provided rationales for their 
opinions.  The records satisfy 38 C.F.R. § 3.326.  

As such, VA has satisfied the duty to assist the Veteran in 
the development of his claim.  The Board may proceed without 
prejudice to the appellant.

In summary, the Board finds that "it is difficult to discern 
what additional guidance VA could have provided to the 
veteran regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc) (observing that "the VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 
116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(both observing circumstances as to when a remand would not 
result in any significant benefit to the claimant).

II.	Service Connection

The Board has reviewed all the evidence in the Veteran's 
claims file that includes his written contentions, service 
treatment and personnel records, and private and VA medical 
records and examination reports.  Although the Board has an 
obligation to provide adequate reasons and bases supporting 
this decision, there is no requirement that the evidence 
submitted by the veteran or obtained on his behalf be 
discussed in detail.  Rather, the Board's analysis below 
will focus specifically on what evidence is needed to 
substantiate the claims and what the evidence in the claims 
file shows, or fails to show, with respect the claim.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Under 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303, a veteran is 
entitled to disability compensation for disability resulting 
from personal injury or disease incurred in or aggravated by 
active military service.  Even if there is no record of 
arthritis in service, its incurrence in service will be 
presumed if the disease was manifest to a compensable degree 
within one year of separation from active duty.  See 38 
U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.307, 3.309 (2009).  While the disease need 
not be diagnosed within the presumptive period, it must be 
shown, by acceptable lay or medical evidence, that there 
were characteristic manifestations of the disease to the 
required degree.  Id.

"[I]n order to establish service connection, the evidence 
must show: (1) the existence of a present disability; (2) 
in-service incurrence or aggravation of a disease or injury; 
and (3) a causal relationship between the present disability 
and the disease or injury incurred or aggravated during the 
service."  Shedden v. Principi, 381 F.3d 1163, 1166-67 
(Fed.Cir.2004).

Secondary service connection may be granted for a disability 
that is proximately due to, or the result of, a service- 
connected disease or injury.  38 C.F.R. § 3.310(a). With 
regard to the matter of establishing service connection for 
a disability on a secondary basis, the United States Court 
of Appeals for Veterans Claims (Court) has held that there 
must be evidence sufficent to show that a current disability 
exists and that the current disability was either caused or 
aggravated by a service-connected disability.  See Allen v. 
Brown, 7 Vet. App. 439, 448 (1995) (en banc). Additionally, 
when aggravation of a non-service-connected disability is 
proximately due to or the result of a service- connected 
condition, such disability shall be compensated for the 
degree of disability (but only that degree) over and above 
the degree of disability existing prior to the aggravation.  
Id.; see also 38 C.F.R. § 3.310(b).  With regard to a claim 
for secondary service connection, the record must contain 
competent evidence that the secondary disability was caused 
by the service-connected disability.  See Wallin v. West, 11 
Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 
516-17 (1995).

The Veteran contends that service connection is warranted 
for his low back disorder.  In his August 2000 and 
subsequent written statements in support of his claim, he 
maintains that his low back was damaged due an altered gait 
and redistribution of his weight when he walked due to his 
left great toe disability.  Thus, he argues that service 
connection is warranted for his resulting chronic back pain.

The record reflects that, in a September 2001 rating 
decision, the RO granted service connection for status post 
fracture of the left great toe.

However, upon review of the probative medical evidence of 
record, the Board is of the opinion that service connection 
for a low back disorder is not warranted.  This is so 
because three VA examiners (in 2003, 2007, and 2009) found 
no evidence of a low back disorder in service or evidence 
relating any currently diagnosed low back disorder to the 
Veteran's service-connected left great toe disability.

Service treatment records indicate that, in August 1963, a 
radar screen fell on the Veteran's feet and fractured his 
left great toe.  He was hospitalized and then returned to 
full duty approximately one month later.  The clinical 
records are not referable to complaints or diagnosis of, or 
treatment for, a back disorder.  When examined in July 1966, 
prior to discharge, the Veteran's musculoskeletal spine was 
normal.

Post service, approximately one or two years after 
discharge, the Veteran said that he experienced worsening 
back pain, according to the November 2009 VA examination 
report.  He further indicated that he first sought medical 
care from a chiropractor whose name he did not recall.  

A June 25, 1999 private medical record from T.A.K., M.D., a 
family practitioner, is to the effect that the Veteran 
developed back pain from a fall years earlier.

A May 19, 2000 private medical record indicates that the 
Veteran started having low back pain after a fall on an icy 
bridge a number of years earlier.  He had chiropractic 
treatment for eight months but did not improve.  He had 
surgery and was told he had two bulging discs but 
experienced a second fall at work and continued to have low 
back pain since that time.  Lumbar spine strain was 
diagnosed.

Private hospital records, dated in August 2000, indicate 
that the Veteran underwent surgery for a re-rupture of a 
herniated nucleus pulposus (HNP) and gave a past medical 
history of low back surgery in 1991.

According to a December 20, 2000 private medical record, the 
Veteran said he had back pain since 1991.

A February 2001 private orthopedic evaluation indicates that 
the Veteran described a "gradual onset of symtoms since 
lumbar injury in 1991."  

An August 2001 SSA administrative decision determined the 
Veteran was unable to work and eligible for disability 
benefits since August 2000.  He was considered totally 
disabled due to back disorders.  In a "Pain Questionnaire" 
completed January 2001, in conjunction with his SSA claim, 
the Veteran reported that his pain began in his feet after 
an injury in service in 1963 and gradually spread to his 
lower back.  He said the pain became unmanageable in 1991 
and he subsequently underwent surgery.  

In a September 27, 2002 signed statement, Dr. T.A.K. related 
the Veteran's gait difficulty to an old injury in service on 
August 2, 1963.  It was further noted that the Veteran 
subsequently underwent back surgery in 1991 and 2000.

A February 2003 VA orthopedic examination report regarding 
the Veteran's toe disability described his back pain as 
unrelated.

A March 2003 VA neurological disorders examination report 
indicates that the Veteran was evaluated regarding his 
service-connected left great toe.  According to the 
examination report, the examiner reviewed the Veteran's 
medical records.  The Veteran said that, in the late 1980s 
and early 1990s, he developed increasingly severe back pain 
that his treating physicians believed was due to his gait.  
In 1991, he said that underwent back surgery and probably 
returned to work too quickly, that caused redeveloped low 
back pain.  In August 2000, a second low back operation was 
performed and he said his back considerably worsened, with 
chronic radiating pain and spasms.  The VA examiner thought 
an orthopedic surgeon should render an opinion regarding the 
alleged relationship between the Veteran's gait disturbance 
and subsequent low back problems.  In the VA examiner's 
opinion, given the interval of time between the Veteran's 
foot injury and back problems, degenerative disease was a 
more likely etiology of his low back disorder. 

In a May 2004 signed statement, Dr. T.A.K. said that the 
Veteran suffered with chronic back pain resulting from foot 
injuries dating to 1963.  

According to a May 2007 VA orthopedic examination report, 
the examiner "extensively" reviewed the Veteran's medical 
records, including the August 1963 hospitalization in 
service for the crush injury of the feet.  The Veteran said 
he developed an altered gait that wore out his back.  His 
history of surgery in 1991 and 2000 was noted, and that the 
Veteran said that one of his physicians wrote a letter in 
support of his contention that there was a relationship 
between his back and foot problems.  

Upon completion of his "extensive review" of the Veteran's 
medical records, the VA examiner found no substantive 
evidence that would support the allegation that the 
Veteran's low back condition was the direct and proximate 
result of his service-connected left great toe condition.  
This VA medical specialist said that he reviewed "multiple" 
physicians' notes and that "only one implied any 
association".  According to the VA examiner, "[u]nder the 
circumstances, to opine that [the Veteran's] present low 
back condition is the direct and proximate result of the 
service-connected left great toe condition would require one 
to resort to mere conjecture and speculation". 

In November 2009, the Veteran underwent another VA 
examination.  According to the examination report, the 
examiner reviewed the Veteran's medical records.  The 
Veteran described his history of left great toe injury in 
service and, as noted above, said that approximately one or 
two years after discharge he developed back pain.  He 
initially sought treatment for his back pain approximately 
20 years ago from a chiropractor whose name he did not 
recall.  In 1990, he saw Dr. L., and then had back surgery 
in 1991 and 2000.  He believed his back pain was due to how 
he walked on his feet and his injury.  

Upon clinical examination, this VA examiner opined that the 
Veteran's lumbar radiculopathy with failed back surgery 
syndrome, status post laminectomy, and degenerative disc 
disease, was not caused by, related to or worsened beyond 
natural progression by his service-connected left great toe 
fracture.  The examiner noted that the preponderance of 
medical opinions do not support toe injury as a cause of 
lumbar herniated nucleus pulposus or degenerative disc 
disease.  

Here, the Veteran asserted in his August 2000 claim that 
service connection should be granted for a low back 
disorder.  Although the Veteran currently has lumbar 
radiculopathy with failed back surgery syndrome, status post 
laminectomy, and degenerative disc disease, the record 
reflects that the Veteran's spine was normal on separation 
from service and the first post service clinical evidence of 
record of low back pain syndrome is from 1999 and 2000, more 
than 30 years after the Veteran's separation from service.  
The lapse of time between service separation in 1966 and the 
earliest documentation of a disability in 1999 is a factor 
for consideration in deciding a service connection claim.  
See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

In support of his contention, the Veteran would point to Dr. 
T.A.K.'s May 2004 statement to the effect that the Veteran 
suffered from chronic back pain resulting from foot injuries 
dating back to 1963.  However, three VA examiners, in March 
2003, May 2007, and November 2009 concluded that the left 
toe injury did not cause or worsen his lumbar radiculopathy, 
failed back surgery syndrome, and degenerative disc disease.

While the conclusions of a physician are medical conclusions 
that the Board cannot ignore or disregard, see Willis v. 
Derwinski, 1 Vet. App. 66 (1991), the Board is free to 
assess medical evidence and is not compelled to accept a 
physician's opinion.  See Wilson v. Derwinski, 2 Vet. App. 
614 (1992).  A bare conclusion, even one reached by a 
medical professional, is not probative without a factual 
predicate in the record.  Miller v. West, 11 Vet. App. 345, 
348 (1998).  The Court has held that the value of a 
physician's statement is dependent, in part, upon the extent 
to which it reflects "clinical data or other rationale to 
support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 
(1999) (A medical opinion based on speculation, without 
supporting clinical data or other rationale, does not 
provide the required degree of medical certainty).  Thus, a 
medical opinion is inadequate when it is unsupported by 
clinical evidence.  Black v. Brown, 5 Vet. App. 177, 180 
(1995).

The Board must also weigh the probative value of medical 
opinions and decide where to give credit and where to 
withhold the same and, in so doing, accept certain opinions 
over others.  Schoolman v. West, 12 Vet. App. 307, 310-11.  
The Board is also mindful that it cannot make its own 
independent medical determination, and that there must be 
plausible reasons for favoring one medical opinion over 
another. Evans v. West, 12 Vet. App. 22, 31 (1998).  The 
Board may favor the opinion of one competent medical expert 
over that of another, provided the reasons therefor are 
stated.  Winsett v. West, 11 Vet. App. 420, 424-25 (1998).  
Thus, the weight to be accorded the various items of 
evidence in this case must be determined by the quality of 
the evidence, and not necessarily by its quantity or source.  
Further, while the Board is not free to ignore the opinion 
of a treating physician, neither is it required to accord it 
substantial weight.  See generally Guerrieri v. Brown, 4 
Vet. App. 467, 471-73 (1993).  Courts have repeatedly 
declined to adopt a "treating physician rule," which would 
give preference, i.e., additional evidentiary weight, to 
this type of evidence.  See White v. Principi, 243 F.3d 1378 
(Fed. Cir. 2001).

In assessing medical opinions, the failure of the physician 
to provide a basis for his opinion goes to the weight or 
credibility of the evidence in the adjudication of the 
merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 
(1998).  Other factors for assessing the probative value of 
a medical opinion are the physician's access to the claims 
file and the thoroughness and detail of the opinion.  See 
Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  A medical 
opinion may not be discounted solely because the examiner 
did not review the claims file.  Nieves-Rodriguez v. Peake, 
22 Vet. App. 295, 304 (2008).

In evaluating the ultimate merit of this claim, the Board 
ascribes the greatest probative value to the May 2007 
medical opinion provided by the VA orthopedic specialist.  
This examiner had the opportunity to extensively review all 
the Veteran's medical records regarding his lumbar 
radiculopathy with failed back surgery syndrome, status post 
laminectomy, and degenerative disc disease.  This medical 
specialist noted that the Veteran reported no back pain in 
service, that there was no evidence of back pain when 
examined for discharge, and that there was no documented 
clinical evidence of back discomfort until 2000, many years 
later.  

Further, the VA examiner found no substantive evidence that 
would support the allegation that the Veteran's low back 
disorder was the direct and proximate result of his service-
connected left great toe disability.  This VA medical 
specialist stated that he reviewed multiple physicians' 
notes and found only one that implied any association.  
According to the VA examiner, to opine that the Veteran's 
present low back disorder was the direct and proximate 
result of the service-connected left great toe condition 
would require that one resort to mere conjecture and 
speculation.  This opinion is entirely consistent with the 
opinions of the VA neurologist in March 2003 (who opined 
that, given the interval of time between the Veteran's foot 
injury and his back problems, degenerative disease was a 
more likely etiology); and the November 2009 VA examiner 
(who reviewed the Veteran's medical records, stated that the 
preponderance of medical opinion does not support toe injury 
as a cause of lumbar herniated nucleus pulposus or 
degenerative disc disease, and opined that the Veteran's 
lumbar radiculopathy with failed back surgery syndrome, 
status post laminectomy, and degenerative disc disease, was 
not caused by, related to, or worsened beyond natural 
progression, by his service-connected left great toe 
fracture).  

The Board is persuaded that the 2007 VA examiner's opinion 
is most persuasive in that this physician reviewed all the 
Veteran's medical records and provided a rationale for his 
opinion.

Thus, the most probative and objective medical opinion of 
record demonstrates that the Veteran does not have a low 
back disorder related to his period of active military 
service or to the service-connected left great toe 
disability.

As to the opinion of Dr. T.A.K, while his opinion was more 
specific, his opinion was based upon a history provided by 
the Veteran.  The family practitioner said that the 
Veteran's current back condition was a result of foot 
injuries in 1963.  However, as set forth in detail above, 
there is no evidence, certainly no medical evidence, that 
the Veteran had even one recorded episode of low back pain 
during active service.  Thus, Dr. T.A.K evidently assumed 
facts not in evidence, and his opinion is not accorded great 
weight by the Board.

On the other hand, the VA examiner stated that he had 
reviewed all the evidence of record, including the in-
service and post-service medical records.  He explained that 
after the Veteran's negative separation examination in 1966, 
there was no clinical evidence of low back discomfort until 
2000, a lengthy gap in his documented symtoms and 
therapeutic schedule.  Further, the VA medical specialist 
found no substantive evidence to support the allegation that 
the Veteran's low back disorder was the direct and proximate 
result of the service-connected left great toe disability.  
The examiner reviewed multiple physicians' notes and found 
only one that implied any association.  Thus, in the VA 
examiner's opinion, to conclude that the Veteran's current 
low back disorder was directly and proximately related to 
the service-connected left great toe disability would 
require a resort to mere conjecture and speculation. 

Finally, the Board finds it additionally significant that in 
May 2004, Dr. T.A.K. did not provide clinical evidence to 
support either his belief or his opinion, although doubtless 
sincerely rendered.  Hence, it is not accorded great weight 
by the Board.  Bloom; Black; Prejean.

In summary, the opinion of Dr. T.A.K. is accorded less 
weight than that of the VA examiner.  Accordingly, the 
preponderance of the evidence is against the claim of 
entitlement to service connection for a low back disorder, 
currently diagnosed as lumbar radiculopathy with failed back 
surgery syndrome, status post laminectomy, and degenerative 
disc disease.

The Board acknowledges that the Veteran is competent to give 
evidence about what he experienced.  Layno v. Brown, 6 Vet. 
App. 465 (1994).  Additionally, the lay statements may be 
competent to support a claim for service connection where 
the events or the presence of disability, or symptoms of a 
disability are subject to lay observation.  38 U.S.C.A. § 
1153(a) (West 2002); 38 C.F.R. §§ 3.303(a), 3.159(a); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); 
Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006).  However, 
lumbar radiculopathy, HNP, and degenerative disc disease, as 
contrasted with symptoms of pain and limited range of motion 
of the low back, are not subject to lay diagnosis.  The 
Veteran can report having pain, limited motion, or radiating 
pain.  Nevertheless, those are subjective symptoms and the 
associated disorders are not readily identifiable in a way 
that may be observed objectively.  Barr v. Nicholson, 21 
Vet. App. 303 (2007).  There are many different low back 
disorders.  The Veteran does not have the medical expertise 
to discern the nature of any current orthopedic diagnosis 
nor does he have the medical expertise to provide an opinion 
regarding the etiology.

Additionally, the Board finds that the Veteran's statements 
that he suffered from continuity of low back symptomatology 
following his separation from service in 1966 until the 
post-service surgery injury in 1991 are not credible.  
Notably, the May 2000 record indicates that the Veteran 
sustained back pain after a fall on an icy bridge and the 
December 2000 and February 2001 records indicate that he had 
back pain since 1991.  He made no mention of the in-service 
injury in 1963 or any symptoms prior to 1991.  These 
statements, made closer in time to the Veteran's active 
service, are found to carry greater weight than his 
statements made many years later in conjunction with his 
claim for benefits.

The Board has considered the Veteran's assertions that his 
low back disability is related to his service.  However, as 
a layperson, he is not competent to give a medical opinion 
on causation or aggravation of a medical condition.  Bostain 
v. West, 11 Vet. App. 124 (1998); Routen v. Brown, 10 Vet. 
App. 183 (1997); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992) (layperson is generally not capable of opining on 
matters requiring medical knowledge).  There is no evidence 
showing, and the Veteran does not assert, that he has 
medical training to provide competent medical evidence as to 
the etiology of the claimed low back disorder.

The evidence also reveals no competent medical evidence 
showing a nexus between any in-service injury or disease and 
the disorders which caused and contributed to his currently 
claimed low back disorder.  The preponderance of the 
evidence is therefore against the appellant's claim of 
entitlement to service connection for a low back disorder, 
and the claim is denied.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for a low back disorder is denied.




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

 


 Department of Veterans Affairs


